5. Food prices in Europe (
- Before the vote
Mr President, it would be most interesting if we could compare the vote on the report by the Committee on Agriculture and Rural Development and the alternative motions for resolutions by 40 members and the Alliance of Liberals and Democrats for Europe group. We would find:
firstly, that a total of 15 proposals have been amended without sending out any message;
secondly, that over and above the quantitative issue there is also the political issue, with the alternative proposal deleting every reference to the role and responsibility of the large commercial retail and wholesale chains;
thirdly, that the written statement by the European Parliament with its 439 signatures by members who want branches to be controlled and to operate properly lapses by default; and
fourthly, that every unfair trading policy has been deleted or embellished and that it even goes as far as to refuse the recommendation to create a Europe-wide database on farm gate and consumer prices which is accessible to all citizens and consumers.
The objective of the Committee on Agriculture and of the High Level Group is to examine competitive practices and the transparency of the internal market in the food sector. Today we are all being judged.
(FR) Mr President, it is all the same astounding, that statement.
I simply wished to say to my fellow Members that I am one of the authors of the alternative resolution. We are in the European Union, not the Soviet Union.
(Applause)
I am sure, Mrs Lulling, that this detail had not escaped the Members of this House, but I gave the floor to our rapporteur because she did not have the opportunity to speak during the debates. As you know, she is entitled to two minutes; therefore, for two minutes the rapporteur has total freedom. This has been respected.